DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Independent Claims 1 and 11 and depending claims 9-10 and 12-20 are objected to because of the following informalities:
 In claim 1, the term “HIPE” needs to be spelled out before an abbreviation can be used to ensure proper understanding.  HIPE in the absorbent article art is commonly understood to stand for “High Internal Phase Emulsion “

In claim 11, the terms “CWPD” and “CWPA” need to be spelled out before an abbreviation can be used to ensure proper understanding. On page 22 of applicant’s specification the terms are understood to related to “the total absorbency of a given material structure may be further characterized by its capillary work potential in absorption mode (CWPA) and drainage or desorption mode (CWPD)”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8 and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 3-5 and 7-8 recites the limitation "the nonwoven web material" in line 1.  Suggested correction would be “the fibrous nonwoven web material”. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the nonwoven web material" in line 2.  Suggested correction would be “the fibrous nonwoven web material”. There is insufficient antecedent basis for this limitation in the claim.

Claims 13-15 and 17-18 recites the limitation "the nonwoven web material" in line 1.  Suggested correction would be “the hydrophilic fibrous nonwoven web material”. There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation "the nonwoven web material" in line 2.  Suggested correction would be “the hydrophilic fibrous nonwoven web material”. There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 already requires the hydrophilic fibrous nonwoven web material to have “a wearer-facing layer of spun monocomponent fibers” making claim 15 redundant.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 1, 2, 9, and 10 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1, 2, 7, and 10 of copending Application No. 16789516. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bewick-Sonntag US 2017/0319403 A1 as evidenced by Gilbert US 2006/0135934 A1.
Regarding claim 1, Bewick-Sonntag discloses a feminine hygiene pad [0001] comprising a liquid-permeable topsheet, a liquid-impermeable backsheet, and an absorbent layer disposed between the topsheet and the backsheet (abstract and [0013] which discloses the general construction), 
wherein the topsheet comprises a fibrous nonwoven web material comprising hydrophilic fibers ([0009] discloses fibrous topsheet are known, [0220] discloses fibrous topsheets, [0075] discloses the nonwoven webs are formed from fibers, [0083-87] disclose how the topsheet which is a fibrous nonwoven web is formed in relation to the absorbent core, and [0199] which discloses many different types of topsheets, [0209] and discloses they topsheet maybe hydrophilic); 
wherein the absorbent layer comprises an open-celled foam formed through polymerization of a HIPE ([0087 which discloses the open-cell HIPE foam); 
wherein the topsheet and the absorbent layer are disposed in direct face-to-face relationship with each other, and attached to each other ([0083-87] disclose how the topsheet which is a fibrous nonwoven web is formed in relation to the absorbent core) within a bonding region of at least 15 cm2, wherein within the bonding region, each first identifiable point of attachment between the topsheet and the absorbent layer has a neighboring second identifiable point of attachment between the topsheet and the absorbent layer within a 6 mm radius of the first identifiable point of attachment ( [0224] discloses how the topsheet and absorbent core are bonded together in particular they maybe bonded in up to 90% of the core which would almost cover the entire area of the core, additionally this paragraph discloses the distance between the bonding points as being  between .01 and 5 mm thereby meeting the claim’s within 6 mm).  
However, Bewick-Sonntag does not specify  that the bonding region is at least 15 cm2.The bonding region being up to 90% of the core in Bewick-Sonntag is known to be as claimed (at least 15cm2), as evidenced by Gilbert (Gilbert teaches the sizes of absorbent articles in [0070] table 1, the sizes of the articles range form 14-20 inches in length and are 2.5 inches wide for a total area of 35-50 inches2 (or 87.5-125cm2)). Thus, Bewick-Sonntag discloses the bonding region is at least 15cm2 given the general overall size of an absorbent article is 87.5-125cm2, and 90% of that area is at least 15cm2.
 
Regarding claim 2, Bewick-Sonntag discloses wherein attachment between the topsheet and the absorbent layer is effected by adhesive discontinuously or intermittently deposited so as to form bonded areas while leaving interspersed unbonded areas between the topsheet and the absorbent layer within the bonding region ([0265] teaches the topsheet and absorbent core maybe bonded using adhesives and that it may be a discontinuous pattern).  

Regarding claim 4, Bewick-Sonntag discloses wherein the nonwoven web material comprises spun bicomponent fibers having a non-coaxial arrangement of two differing polymeric components ([0065] discloses the term bicomponent fibers as having two different polymeric components and that the fibers may be in-line i.e. coaxial or one fiber being wrapped around another i.e. non-coaxial and ([0137] discloses the fiber can also be monocomponent or bicomponent).  
	
Regarding claim 5, Bewick-Sonntag discloses the nonwoven web material comprises a wearer-facing layer thereof that comprises spun monocomponent fibers ([0137] discloses the fiber can also be monocomponent or bicomponent).


Regarding claim 8, Bewick-Sonntag discloses wherein the nonwoven web material bears a pattern of fusion bonds formed via heat and/or compression ([0075] discloses nonwoven webs can be formed by thermal means).  

Regarding claim 9, Bewick-Sonntag discloses wherein the absorbent layer comprises at least two absorbent sublayers comprising a relatively larger-celled, wearer-facing sublayer disposed in contact with a relatively smaller-celled, outward-facing sublayer ([0112-0113] which discloses the larger pieces are closer to the user while the smaller pieces are below and that includes pore size).  

Regarding claim 10, Bewick-Sonntag discloses wherein the absorbent layer comprises an arrangement of perforations present in at least the bonding region (Figure 16 shows a perforation in the absorbent layer).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3, 7, 11-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bewick-Sonntag US 2017/0319403 A1 as evidenced by Gilbert US 2006/0135934 A1.
Regarding claim 3, Bewick-Sonntag discloses wherein the nonwoven web material has a basis weight of 17 gsm to 33 gsm ([0075] discloses a range for the gsm of the nonwoven material as being between 10-100 gsm thereby fully incorporating the claimed range, [0205] discloses additional metrics for nonwoven materials).  
However, Bewick-Sonntag does not explicitly disclose the basis weight of 17 gsm to 33 gsm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the weight basis of Bewick-Sonntag from between 10-100gsm to between 17 and 33 degrees as applicant appears to have placed no criticality on the claimed range (see page 10 indicating the gsm “may” be within the claimed range) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 7, Bewick-Sonntag discloses wherein the nonwoven web material has a caliper that is 0.008 mm to 0.014 mm, per unit basis weight in gsm (per applicant’s specification on page 10 the caliper can be 0.2mm to .035mm assuming a 25gsm basis weight; therefor, the claim appears to be met since the gsm can be 25gsm per Bewick-Sonntag [0075] which discloses a range for the gsm of the nonwoven material as being between 10-100 gsm thereby fully incorporating the claimed range.  Bewick-Sonntag [0205] discloses additional metrics for nonwoven materials). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that by using the same material the caliper would necessarily be the same. When the structure or composition recited in the reference is substantially identical to that of the claims of the instant invention, claimed properties or functions presumed to be inherent (MPEP 2112-2112.01). A prima facie case of either anticipation or obviousness has been established when the reference discloses all the limitations of a claim (in this case, the same material weight) except for a property or function (in the present case, the caliper measurement) and the examiner cannot determine whether or not the reference inherently possesses properties that anticipate or render obvious the claimed invention but has a basis for shifting the burden of proof to applicant, as per In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).

Regarding claim 11, Bewick-Sonntag discloses a feminine hygiene pad [0001] comprising a liquid-permeable topsheet, a liquid-impermeable backsheet, and an absorbent layer disposed between the topsheet and the backsheet (abstract and [0013] which discloses the general construction), 
wherein the topsheet comprises a hydrophilic fibrous nonwoven web material comprising spun bicomponent fibers and a wearer-facing layer of spun monocomponent fibers ([0009] discloses fibrous topsheet are known, [0220] discloses fibrous topsheets, [0075] discloses the nonwoven webs are formed from fibers, [0083-87] disclose how the topsheet which is a fibrous nonwoven web is formed in relation to the absorbent core, [0199] which discloses many different types of topsheets, [0209] and discloses they topsheet maybe hydrophilic, and [0137] discloses the fiber can also be monocomponent or bicomponent),  
wherein the absorbent layer has a caliper of 1-5mm ([0152] which discloses the absorbent core maybe less than 5mm); 
wherein the topsheet and the absorbent layer are disposed in direct face-to-face relationship with each other, and attached to each other ([0083-87] disclose how the topsheet which is a fibrous nonwoven web is formed in relation to the absorbent core) within a bonding region of at least 15 cm2, wherein within the bonding region, each first identifiable point of attachment between the topsheet and the absorbent layer has a neighboring second identifiable point of attachment between the topsheet and the absorbent layer within a 6 mm radius of the first identifiable point of attachment ([0224] discloses how the topsheet and absorbent core are bonded together in particular they maybe bonded in up to 90% of the core which would almost cover the entire area of the core, additionally this paragraph discloses the distance between the bonding points as being between .01 and 5 mm thereby meeting the claim’s within 6 mm).  
 However, Bewick-Sonntag does not specify that the bonding region is at least 15 cm2.The bonding region being up to 90% of the core in Bewick-Sonntag is known to be as claimed (at least 15cm2), as evidenced by Gilbert. (Gilbert teaches the sizes of absorbent articles in [0070] table 1, the sizes of the articles range form 14-20 inches in length and are 2.5 inches wide for a total area of 35-50 inches2 (or 87.5-125cm2)). Thus, Bewick-Sonntag discloses the bonding region is at least 15cm2 given the general overall size of an absorbent article is 87.5-125cm2, and 90% of that area is at least 15cm2.

Bewick-Sonntag fails to disclose wherein the topsheet has a CWPD; wherein the absorbent layer has a CWPA greater than the CWPD. However, the applicant’s specification appears to imply the terms “CWPD” and “CWPA” defining a material property based on applicant’s specification page 22. Applicant lists the follows materials for the nonwoven web: the application’s pgpub [0020-0022] which references numerous patents and for the absorbent layer: which appears to be HIPE foam and the application’s pgpub [0052-0058], with [0058] listing numerous pgpubs and patent number.  The same material will have the same property. Additionally, the applicant’s specification appears to imply the CWPA of the absorbent layer will always be greater than the CWPD when using an HIPE foam plus topsheet per applicant’s specification page 23, Bewick-Sonntag uses an HIPE foam for the absorbent layer [0117] and materials for the topsheet in [0200-0201]).

Regarding claim 12, Bewick-Sonntag discloses wherein attachment between the topsheet and the absorbent layer is effected by adhesive discontinuously or intermittently deposited so as to form bonded areas while leaving interspersed unbonded areas between the topsheet and the absorbent layer within the bonding region ([0265] teaches the topsheet and absorbent core maybe bonded using adhesives and that is my be discontinuous pattern).  

Regarding claim 13, Bewick-Sonntag discloses wherein the nonwoven web material has a basis weight of 17 gsm to 33 gsm ([0075] discloses a range for the gsm of the nonwoven material as being between 10-100 gsm thereby fully incorporating the claimed range, [0205] discloses additional metrics for nonwoven materials).  
However, Bewick-Sonntag does not explicitly disclose the basis weight of 17 gsm to 33 gsm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the weight basis of Bewick-Sonntag from between 10-100gsm to between 17 and 33 degrees as applicant appears to have placed no criticality on the claimed range (see page 10 indicating the gsm “may” be within the claimed range) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 14, Bewick-Sonntag discloses wherein the nonwoven web material comprises spun bicomponent fibers having a non-coaxial arrangement of two differing polymeric components ([0065] discloses the term bicomponent fibers as having two different polymeric components and that the fibers may be in-line i.e. coaxial or one fiber being wrapped around another i.e. non-coaxial and ([0137] discloses the fiber can also be monocomponent or bicomponent).  
	
Regarding claim 15, Bewick-Sonntag discloses the nonwoven web material comprises a wearer-facing layer thereof that comprises spun monocomponent fibers ([0137] discloses the fiber can also be monocomponent or bicomponent).

Regarding claim 17, Bewick-Sonntag discloses wherein the nonwoven web material has a caliper that is 0.008 mm to 0.014 mm, per unit basis weight in gsm (per applicant’s specification on page 10 the caliper can be 0.2mm to .035mm assuming a 25gsm basis weight; therefor, the claim appears to be met since the gsm can be 25gsm per Bewick-Sonntag [0075] which discloses a range for the gsm of the nonwoven material as being between 10-100 gsm thereby fully incorporating the claimed range.  Bewick-Sonntag [0205] discloses additional metrics for nonwoven materials). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that by using the same material the caliper would necessarily be the same. When the structure or composition recited in the reference is substantially identical to that of the claims of the instant invention, claimed properties or functions presumed to be inherent (MPEP 2112-2112.01). A prima facie case of either anticipation or obviousness has been established when the reference discloses all the limitations of a claim (in this case, the same material weight) except for a property or function (in the present case, the caliper measurement) and the examiner cannot determine whether or not the reference inherently possesses properties that anticipate or render obvious the claimed invention but has a basis for shifting the burden of proof to applicant, as per In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).

Regarding claim 18, Bewick-Sonntag discloses wherein the nonwoven web material bears a pattern of fusion bonds formed via heat and/or compression ([0075] discloses nonwoven webs can be formed by thermal means).  

Regarding claim 19, Bewick-Sonntag discloses wherein the absorbent layer comprises at least two absorbent sublayers comprising a relatively larger-celled, wearer-facing sublayer disposed in contact with a relatively smaller-celled, outward-facing sublayer ([0112-0113] which discloses the larger pieces are closer to the user while the smaller pieces are below and that includes pore size).  

Regarding claim 20, Bewick-Sonntag discloses wherein the absorbent layer comprises an arrangement of perforations present in at least the bonding region (Figure 16 shows perforations in the absorbent layer).  

Claim(s) 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bewick-Sonntag US 2017/0319403 A1 as evidenced by Gilbert US 2006/0135934 A1 and in view of Arora US 2014/0000784 A1.

Regarding claim 6 and 16, Bewick-Sonntag fails to disclose wherein the monocomponent wearer-facing layer constitutes from 10 percent to 70 percent of the basis weight of the nonwoven web material.  
While Bewick-Sonntag discloses the using a mix of bicomponent and monocomponent fiber, the mixed ratio of the two is not disclosed.
Arora teaches non-woven topsheets used in absorbent articles ([0007]) thereby being in the same field of endeavor as Bewick-Sonntag. Arora teaches the top sheet maybe formed using bicomponent (or multicomponent) and monocomponent fibers in claim 1 and claim 5 teaches the bicomponent may account for 10-50% by weight. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have used a known mixing ratio as taught by Arora since Bewick-Sonntag teaches it is known to mix the two in order to improve the strength of the web (Bewick-Sonntag [0144]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US2016/0167334 appear to be very similar to the above reference US 2017/0319403.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574. The examiner can normally be reached M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GABRIELLA E BURNETTE/Examiner, Art Unit 3781           

/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781